ON RESPONDENT'S MOTION FOR REHEARING.
In his motion for rehearing respondent contends that our opinion is in contravention of provision (1) of Section 3080, *Page 787 
Revised Statutes 1939 (Mo. R.S.A., sec. 3080). The entire Section is as follows:
"Every person negotiating an instrument by delivery or by qualified indorsements warrants: (1) That the instrument is genuine and in all respects what it purports to be; (2) that he has a good title to it; (3) that all prior parties had capacity to contract; (4) that he has no knowledge of any fact which would impair the validity of the instrument or render it valueless. But when the negotiation is by delivery only, the warranty extends in favor of no holder other than the immediate transferee. The provisions of subdivision three of this section do not apply to persons negotiating public or corporate securities, other than bills and notes."
Although we did not mention this section of the statute specifically, it was not overlooked. The section is to the effect that every person negotiating an instrument by delivery warrants that it is "genuine and in all respects what it purports to be." That the bond in this case was genuine, in the sense that it was not false, fictitious, simulated, spurious or counterfeit, may be conceded. On the other hand it was and is not "in all respects what it purports to be." It purported to be an obligation of the maker of the bond, whereas it was not, because the maker had been discharged from all of its debts and liabilities by the bankruptcy court. The bond was no longer an obligation of the maker or of anyone else; it was functus officio, and consequently of no value whatever to anyone, and therefore not a subject of sale, as pointed out in our opinion. And while the respondent did not warrant the solvency of the maker of the bond, he did, under all of the authorities as well as the above statute, warrant that it was in all respects what it purported to be, to-wit, a subsisting obligation of the maker.
The motion for rehearing is overruled. McCullen andAnderson, JJ., concur.